 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
          This Registration Rights Agreement (this “Agreement”) is made and
entered into as of November 9, 2007, among Panda Ethanol, Inc., a Delaware
corporation (the “Company”), and Panda Energy International, Inc. (“Panda
Energy”).
          This Agreement is made pursuant to the Services Agreement, which was
effective September 1, 2007 and signed between the Company and Panda Energy (the
“Services Agreement”).
          The Company and Panda Energy hereby agree as follows:
     1. Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Services Agreement shall have the meanings given such
terms in the Services Agreement. As used in this Agreement, the following terms
shall have the following meanings:
     “Advice” shall have the meaning set forth in Section 6(d).
     “Effectiveness Date” means the date on which the Commission declares the
initial Registration Statement filed hereunder to be effective.
     “Effectiveness Period” shall have the meaning set forth in Section 2(a).
     “Event” shall have the meaning set forth in Section 2(b).
     “Event Date” shall have the meaning set forth in Section 2(b).
     “Filing Date” means, with respect to the initial Registration Statement
required hereunder, before or on March 31, 2009 and, with respect to any
additional Registration Statement(s) that may be required pursuant to
Section 3(c), the 30th day following the date on which the Company first becomes
aware that such additional Registration Statement(s) is or are required
hereunder.
     “Holder” or “Holders” means the holder or holders, as the case may be, from
time to time of Registrable Securities.
     “Indemnified Party” shall have the meaning set forth in Section 5(c).
     “Indemnifying Party” shall have the meaning set forth in Section 5(c).
     “Losses” shall have the meaning set forth in Section 5(a).
     “Participating Holders” means the Holders offering Registrable Securities
for sale pursuant to an Underwritten Offering.
     “PIPE I Registrable Securities” means the “Registrable Securities” (as
defined in the PIPE I Registration Rights Agreement).

 



--------------------------------------------------------------------------------



 



     “PIPE I Registration Rights Agreement” means that certain Registration
Rights Agreement dated June 7, 2006 among the Company and the several purchasers
signatory thereto.
     “PIPE II Registrable Securities” means the “Registrable Securities” (as
defined in the PIPE II Registration Rights Agreement).
     “PIPE II Registration Rights Agreement” means that certain Registration
Rights Agreement dated November 28, 2006 among the Company and several
purchasers signatory thereto.
     “Plan of Distribution” shall have the meaning set forth in Section 2(a).
     “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
     “Registrable Securities” means all of (i) the Shares issued to Panda Energy
from time to time pursuant to the Services Agreement and (ii) any shares of
Common Stock, par value $0.001 per share, of the Company issued or issuable upon
any stock split, dividend or other distribution, recapitalization or similar
event with respect to the Shares.
     “Registration Statement” means the registration statements required to be
filed hereunder and any additional registration statements contemplated by
Section 3(c), including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
     “Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.
     “Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.
     “Selling Stockholder Questionnaire” shall have the meaning set forth in
Section 3(a).

- 2 -



--------------------------------------------------------------------------------



 



          “Shares” means the shares of Common Stock, par value $0.001 per share,
issued by the Company pursuant to the Services Agreement.
          “Total Registrable Securities” means all of (i) the Registrable
Securities and (ii) the PIPE I Registrable Securities and the PIPE II
Registrable Securities.
          “Underwritten Offering” means an offering in which securities of the
Company are offered and sold on a firm commitment basis through one or more
underwriters, all pursuant to an underwriting agreement between the Company and
one or more Holders and such underwriter(s); provided, however, that it is
contemplated that the aggregate gross proceeds from such Underwritten Offering
will exceed $50 million.
     2. Shelf Registration.
     (a) On or prior to the Filing Date, the Company shall use its reasonable
best efforts to prepare and file as promptly as possible with the Commission a
universal “Shelf” Registration Statement or Statements covering, among such
other securities as may be offered from time to time by the Company, the resale
of the Registrable Securities on or prior to such Filing Date for an offering to
be made on a continuous basis pursuant to Rule 415. Each such Registration
Statement shall be on Form S-1 (except if the Company is then eligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration may be on Form S-3 in accordance herewith) and shall contain
(unless otherwise required in response to a written comment from the Commission)
the “Plan of Distribution” section substantially in the form attached hereto as
Annex A, with such changes as are reasonably required to comply with then
applicable securities laws. If, for any reason, the Commission refuses to permit
all of the Registrable Securities to be registered on a single registration
statement or at the same time on multiple registration statements, then all of
the Registrable Securities shall be registered as the Commission will permit to
be registered in such initial registration statement or statements, and the
balance of Registrable Securities shall be registered on another registration
statement or statements filed only after the effective date of the registration
statement(s) registering the Registrable Securities. Subject to the terms of
this Agreement, the Company shall use its reasonable best efforts to cause each
such Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof, and shall use its reasonable best
efforts to keep each such Registration Statement continuously effective under
the Securities Act until the earlier of (A) the date on which there ceases to be
outstanding any Registrable Securities, and (B) the date on which all
Registrable Securities have been sold, or may be sold without volume
restrictions pursuant to Rule 144(k), as determined by counsel to the Company
pursuant to a written opinion letter to such effect, addressed and reasonably
acceptable to the Company’s transfer agent and the affected Holders (the
“Effectiveness Period”). The Company shall telephonically request effectiveness
of each such Registration Statement as of 5:00 p.m. Eastern Time on a Trading
Day. The Company shall promptly notify the Holders (via electronic message or
facsimile) of the effectiveness of each such Registration Statement no later
than the next Trading Day following the date such Registration Statement is
declared effective by the Commission. The Company shall, by 5:00 p.m. Central
Time on the Trading Day after the Effective Date (as defined in the Services
Agreement), file a final Prospectus with the Commission as required by Rule 424.
Notwithstanding anything in this Agreement to the contrary, in the event that
any Holder is required by applicable law to be named as an

- 3 -



--------------------------------------------------------------------------------



 



underwriter in a Registration Statement, or in any Prospectus contained therein,
in order to have any Registrable Securities then held by such Holder included in
such Registration Statement, such Holder may elect by written notice to the
Company not to have such Registrable Securities so included, and upon receipt of
such notice, the Company shall remove such specified Registrable Securities from
inclusion in the Registration Statement.
     (b) If: (i) any Registration Statement is not filed on or prior to its
Filing Date, or (ii) the Company fails to file with the Commission a request for
acceleration in accordance with Rule 461 promulgated under the Securities Act,
within five Trading Days of the date that the Company is notified (orally or in
writing, whichever is earlier) by the Commission that any Registration Statement
will not be “reviewed,” or not subject to further review, or (iii) after the
Effectiveness Date, a Registration Statement or Statements, as the case may be,
ceases or cease for any reason to remain continuously effective as to all
Registrable Securities for which it or they is or are required to be effective,
or the Holders are otherwise not permitted to utilize the Prospectus therein to
resell such Registrable Securities for more than 10 consecutive calendar days or
more than an aggregate of 30 calendar days during any 12-month period (which
need not be consecutive calendar days) (any such failure or breach being
referred to as an “Event”, and for purposes of clause (i) the date on which such
Event occurs, or for purposes of clause (ii) the date on which such five Trading
Day period is exceeded, or for purposes of clause (iii) the date on which such
10 or 30 calendar day period, as applicable, is exceeded, in any case, being
referred to as “Event Date”), then in addition to any other rights the Holders
may have hereunder or under applicable law, on each such Event Date and on each
monthly anniversary of each such Event Date (if the applicable Event shall not
have been cured by such date) until the applicable Event is cured, the Company
shall pay to each Holder an amount in cash, as partial liquidated damages and
not as a penalty, equal to 1.00% of the aggregate value paid to such Holder
pursuant to the Services Agreement for any Registrable Securities then held by
such Holder; provided, that in no event shall such partial liquidated damages
accrue for a period in excess of 24 months. If the Company fails to pay any
partial liquidated damages pursuant to this Section in full within seven days
after the date payable, the Company will pay interest thereon at a rate of 10.0%
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Holder, accruing daily from the date such partial
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. The partial liquidated damages pursuant to the terms hereof
shall apply on a daily pro-rata basis for any portion of a month prior to the
cure of an Event.
     (c) At any time after the Effectiveness Date and prior to the expiration of
the Effectiveness Period, if and only if a holder or group of holders holding in
the aggregate at least 22.5% of the PIPE I Registrable Securities has requested
in writing that the Company commence an Underwritten Offering under the
Registration Statement or any separate registration statement to the extent
required by any then applicable rules and regulations or at the direction of the
Commission, then a Holder or group of Holders holding in the aggregate at least
22.5% of the Registrable Securities may request in writing that any such
Underwritten Offering shall include the proposed sale or resale, as the case may
be, of Registrable Securities, in addition to PIPE I Registrable Securities and
securities of the Company, in the respective and relative amounts to be
determined by a managing underwriter(s) which shall be selected by the Company
and the requesting Holder or Holders and shall be reasonably acceptable to each
(it being understood that the underwriters specified on Annex A hereto or their
respective successors shall be deemed acceptable to the Company and the
Holders). The managing underwriter(s) shall determine in

- 4 -



--------------------------------------------------------------------------------



 



good faith based on marketing factors the number of PIPE I Registrable
Securities, PIPE II Registrable Securities, Company securities, and Registrable
Securities to be included in such Underwritten Offering, and any shares included
in the Underwritten Offering shall be allocated to the Participating Holders on
a pro rata basis based on the total number of Registrable Securities requested
to be included. In connection with an Underwritten Offering, the Company and the
Participating Holders shall negotiate and enter into an underwriting agreement
in customary form with the managing underwriter(s), which shall include, among
other provisions, customary representations and warranties and customary
indemnities by and of the Company and any Participating Holders; it being
understood that neither the Company nor the Participating Holders shall be
required to enter into representations, warranties or agreements that are not
customary or reasonably requested by the underwriters. In connection with any
such Underwritten Offering, each Participating Holder shall, as a condition to
inclusion, provide all such information and materials and take all such action
as may be reasonably requested by the Company. The Company and any Participating
Holders shall take all reasonable actions as requested by the managing
underwriter(s) in order to expedite and facilitate the registration and
disposition of the Company securities and Registrable Securities included in
such Underwritten Offering; provided, however, that the Company shall not be
required to cause the appropriate officers of the Company or its Affiliates to
participate in a “road show” or similar marketing effort being conducted by such
underwriter with respect to such Underwritten Offering more than once in any six
month calendar period. Additionally, notwithstanding any other provisions of
this Agreement, the Company shall not be obligated to proceed with any such
Underwritten Offering if (i) managing underwriter(s) cannot be selected;
(ii) any such Underwritten Offering would materially adversely affect (including
through the premature disclosure thereof) any other financing arrangement or any
proposed acquisition, reorganization, merger, consolidation, disposition,
capital expenditure or other similar transaction then being implemented by the
Company or reasonably likely to be implemented by the Company during or
immediately following the pendancy of such Underwritten Offering; (iii) 
commencing an Underwritten Offering would, in the good faith judgment of the
Board of Directors of the Company, be seriously detrimental to the Company by
having a material adverse impact on the Company’s ability to implement its
business plan or to perform in any material respect its obligations under any
material agreement; or (iv) prior to such request, the Company has offered the
Holder or Holders of the Registrable Securities a right to include the
Registrable Securities or any portion thereof in an underwritten offering
separately commenced by the Company outside the Registration Statement pursuant
to the provisions of Section 6(e) hereof or otherwise and all Registrable
Securities were included in any such prior registration. In the event that the
Company is not obligated to proceed with the Underwritten Offering pursuant to
any of (i) through (iv) above, it shall provide written notice to the Holders of
its determination and the reasons therefor and the Holders shall then be
entitled to make an additional request for an Underwritten Offering prior to the
expiration of the Effectiveness Period, so long as no request is made within a
sixty (60) day period after the initial request. If the Company has previously
delivered a notice of its determination not to proceed with an Underwritten
Offering, upon receipt of a subsequent request of the requisite percentage of
Holders to proceed with an Underwritten Offering, it will be obligated to
proceed with respect to an Underwritten Offering subject only to a right of the
Company to delay the Underwritten Offering for a period of up to one-hundred
twenty (120) days because of any of the factors specified in (i) through
(iv) above. In the event of an Underwritten Offering pursuant to this
Section 2(c), the parties agree that the

- 5 -



--------------------------------------------------------------------------------



 



Company shall amend, to the extent required by applicable rules and regulations,
the Plan of Distribution attached as Annex A to reflect all necessary
adjustments for such Underwritten Offering. In connection with any Underwritten
Offering of its Common Stock, the Company also hereby covenants and agrees to
use its reasonable best efforts to seek a listing of its Common Stock on either
the NASDAQ Stock Market, the American Stock Exchange, Inc. or the New York Stock
Exchange, Inc. In no event shall the Company’s failure to obtain such listing
entitle the Holders to any monetary damages; it being understood that the
Holders’ sole remedy for failure to obtain any such listing shall be their right
to pursue an action for specific performance.
     3. Registration Procedures.
          In connection with the Company’s registration obligations hereunder,
the Company shall (and, for purposes of Section 3(m), each Holder shall):
     (a) Not less than four Trading Days prior to the filing of each
Registration Statement and not less than one Trading Day prior to the filing of
any related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), (i) furnish to each Holder copies of the “Principal and Selling
Stockholders” and “Plan of Distribution” sections of such Registration Statement
or other documents proposed to be filed, if such sections have been revised
since the previous filing of such Registration Statement or any amendment or
supplement thereto, which documents (other than those incorporated or deemed to
be incorporated by reference) will be subject to the review of such Holders, and
(ii) cause its officers and directors, counsel and independent certified public
accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of respective counsel to each Holder, to conduct a reasonable
investigation within the meaning of the Securities Act. The Company shall not
file a Registration Statement or any such Prospectus or any amendments or
supplements thereto to which the Holders of a majority of the PIPE I Registrable
Securities, or the holders of a majority of the Total Registrable Securities,
included in such Registration Statement shall reasonably object in good faith,
provided that the Company is notified of such objection in writing no later than
two Trading Days after the Holders have been so furnished copies of such
documents. Each Holder agrees to furnish to the Company a completed Selling
Stockholder Questionnaire in the form attached to this Agreement as Annex B not
less than ten days after written request therefore has been made by the Company.
The Company shall not be required to include the Registrable Securities of a
Holder in a Registration Statement and shall not be required to pay any
liquidated or other damages under Section 2(b) to any Holder who fails to
furnish to the Company a fully completed Selling Holder Questionnaire at least
three Trading Days prior to the date the Registration Statement is filed with
the Commission (subject to the other requirements in this Section 3(a)).
     (b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and

- 6 -



--------------------------------------------------------------------------------



 



prepare and file with the Commission such additional Registration Statements in
order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement (subject to the terms of this Agreement), and
as so supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably possible to any comments received from the Commission
with respect to a Registration Statement or any amendment thereto and, upon
written request by any Holder, as promptly as reasonably possible provide such
Holder with true and complete copies of all material written correspondence from
and to the Commission relating to a Registration Statement (provided that the
Company may excise any information contained therein which would constitute
material non-public information as to any Holder which has not executed a
confidentiality agreement with the Company); and (iv) comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Agreement) with the intended methods of disposition by the
Holders thereof set forth in such Registration Statement as so amended or in
such Prospectus as so supplemented.
     (c) If during the Effectiveness Period, the number of Registrable
Securities at any time exceeds 100% of the number of shares of common stock then
included in a Registration Statement, then the Company shall use its reasonable
best efforts to file as soon as reasonably practicable, but in any case prior to
the applicable Filing Date, an additional Registration Statement or post
effective amendment to the existing Registration Statement covering the resale
by the Holders of not less than 100% of the number of such Registrable
Securities.
     (d) Use its reasonable best efforts to notify the Holders (which notice
shall, pursuant to clauses (iii) through (vi) hereof, be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably possible and confirm such notice in
writing (i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement has been filed; (B) when the Commission
notifies the Company whether there will be a “review” of such Registration
Statement and whenever the Commission comments in writing on such Registration
Statement; and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission or any other
Federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that

- 7 -



--------------------------------------------------------------------------------



 



requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus; provided that any and all of such information shall be
kept confidential by each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; provided, further,
notwithstanding each Holder’s agreement to keep such information confidential,
the Holders make no acknowledgement that any such information is material,
non-public information.
     (e) Use its reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
     (f) Furnish to each Holder, without charge, to the extent requested in
writing by such Holder, at least one conformed copy of each such Registration
Statement and each amendment thereto, including financial statements and
schedules, all documents incorporated or deemed to be incorporated therein by
reference, and all exhibits to such Registration Statement (including those
previously furnished or incorporated by reference) promptly after the filing of
such documents with the Commission.
     (g) Promptly deliver to each Holder, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Holder may reasonably request in writing
in connection with resales by such Holder. Subject to the terms of this
Agreement, the Company hereby consents to the use of such Prospectus and each
amendment or supplement thereto by each of the selling Holders in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any amendment or supplement thereto, except after the giving of
any notice pursuant to Section 3(d).
     (h) If NASDR Rule 2710 requires any broker-dealer to make a filing prior to
executing a sale by a Holder, the Company shall (i) make an Issuer Filing with
the NASDR, Inc. Corporate Financing Department pursuant to proposed NASDR
Rule 2710(b)(10)(A)(i), (ii) respond within five Trading Days to any comments
received from NASDR in connection therewith, and (iii) pay the filing fee
required in connection therewith.
     (i) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any

- 8 -



--------------------------------------------------------------------------------



 



Holder reasonably requests in writing, to keep each registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things reasonably necessary to enable the
disposition in such jurisdictions of the Registrable Securities covered by each
Registration Statement; provided, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified, subject the Company to any material tax in any such jurisdiction
where it is not then so subject or file a general consent to service of process
in any such jurisdiction.
     (j) If requested by the Holders, cooperate with the Holders to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Services
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holders may
request.
     (k) Upon the occurrence of any event contemplated by this Section 3, as
promptly as reasonably possible under the circumstances taking into account the
Company’s good faith assessment of any adverse consequences to the Company and
its stockholders of the premature disclosure of such event, prepare a supplement
or amendment, including a post-effective amendment, to a Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 3(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus. The Company will use its reasonable best
efforts to ensure that the use of the Prospectus may be resumed as promptly as
is practicable. The Company shall be entitled to exercise its right under this
Section 3(k) to suspend the availability of a Registration Statement and
Prospectus subject to the payment of partial liquidated damages pursuant to
Section 2(b) for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12 month period.
     (l) Comply with all applicable rules and regulations of the Commission.
     (m) If reasonably requested by the Company prior to any filing by the
Company with the Commission in connection with any applicable Registration
Statement or Prospectus requirement of the Commission, each selling Holder
agrees to furnish to the Company a certified statement as to the number of
Shares beneficially owned by such Holder and, if required by the Commission, the
natural persons thereof that have voting and dispositive control over such
shares. During any periods that the Company is unable to meet its obligations
hereunder with respect to the registration of the Registrable Securities solely
because any Holder fails to furnish such information within three Trading Days
of the Company’s request, any liquidated damages that are accruing at such

- 9 -



--------------------------------------------------------------------------------



 



time as to such Holder only shall be tolled and any Event that may otherwise
occur solely because of such delay shall be suspended as to such Holder only,
until such information is delivered to the Company.
     (n) Notwithstanding any provision of this Agreement to the contrary,
subject to payment of any accrued liquidated damages otherwise provided for
herein, it shall not be a breach or violation of any obligation of the Company
hereunder if the Company fails to take any action otherwise required hereunder
because, in its reasonable determination, such action would require the Company
to disclose material, non-public information that the Company has a bona fide
business or legal reason for not disclosing regardless of whether the Company
caused such material, non-public information to exist.
     (o) In the case of an Underwritten Offering, use its reasonable best
efforts to furnish or caused to be furnished to each Holder of Registrable
Securities covered by such Registration Statement and the underwriters a signed
counterpart, addressed to each such Holder and the underwriters, of: (i) an
opinion of counsel for the Company, dated the date of each closing under the
underwriting agreement, reasonably satisfactory to the underwriters; and (ii) a
“comfort” letter, dated the effective date of such Registration Statement and
the date of each closing under the underwriting agreement, signed by the
independent public accountants who have certified the Company’s financial
statements included in such Registration Statement, covering substantially the
same matters with respect to such Registration Statement (and the Prospectus
included therein) and with respect to events subsequent to the date of such
financial statements, as are customarily covered in accountants’ letters
delivered to underwriters in underwritten public offerings of securities, and
such other financial matters as the underwriters may reasonably request and
customarily obtained by underwriters in underwritten offerings, provided that,
to be an addressee of the comfort letter, each Holder may be required to confirm
that it is in the category of persons to whom a comfort letter may be delivered
in accordance with applicable accounting literature.
     (p) In the case of an Underwritten Offering, use its reasonable best
efforts to make available for inspection by the representatives of the Holders
and the representative of any underwriters participating in any disposition
pursuant to a Registration Statement, and any special counsel or accountants
retained by such Holders or underwriters, during normal business hours and
subject to receipt of executed confidentiality agreement or reasonably
satisfactory form, such financial and other records, corporate documents and
properties of the Company as are necessary in order to conduct a “due diligence
investigation.”
     (q) In the case of an Underwritten Offering, make generally available to
its stockholders, as soon as reasonably practicable, earnings statements
covering at least 12 months that satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder in the case of an Underwritten Offering.
     4. Registration Expenses. All fees and expenses incident to the performance
of or compliance with this Agreement by the Company shall be borne by the
Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses

- 10 -



--------------------------------------------------------------------------------



 



referred to in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with any Trading Market on which
the Shares are then listed for trading, and (B) in compliance with applicable
state securities or Blue Sky laws reasonably agreed to by the Company in writing
(including, without limitation, fees and disbursements of counsel for the
Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested in
writing by the Holders), and (C) if not previously paid by the Company in
connection with an Issuer Filing, with respect to any filing that may be
required to be made by any broker through which a Holder intends to make sales
of Registrable Securities with NASD Regulation, Inc. pursuant to the NASD
Rule 2710, so long as the broker is receiving no more than a customary brokerage
commission in connection with such sale), (ii) printing expenses (including,
without limitation, expenses of printing certificates for Registrable Securities
and of printing prospectuses if the printing of prospectuses is reasonably
requested by the Holders of a majority of the Registrable Securities included in
a Registration Statement), (iii) messenger, telephone and delivery expenses,
(iv) fees and disbursements of counsel for the Company, (v) Securities Act
liability insurance, if the Company so desires such insurance, and (vi) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any Trading Market as required
hereunder. In no event shall the Company be responsible for any broker or
similar commissions of any Holder (including any underwriting discounts and
selling commissions in connection with an Underwritten Offering) or, except to
the extent provided for in the Transaction Documents, any legal fees, stock
transfer taxes or other costs of the Holders.
     5. Indemnification
     (a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, investment advisers and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each of them, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, stockholders, members, partners, agents and employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles, notwithstanding a lack of such title or any other title) of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to (1) any untrue or alleged
untrue statement of a material fact contained in a Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated

- 11 -



--------------------------------------------------------------------------------



 



therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (2) any violation
or alleged violation by the Company of the Securities Act, Exchange Act or any
state securities law, or any rule or regulation thereunder, in connection with
the performance of its obligations under this Agreement, except to the extent,
but only to the extent, that (i) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
or was not objected to in writing by such Holder expressly for use in a
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that each Holder has
expressly approved Annex A hereto for this purpose) or (ii) in the case of an
occurrence of an event of the type specified in Section 3(d)(iii)-(vi), the use
by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 6(d).
The Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware.
     (b) Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees (and any other Persons with a functionally equivalent role
of a Person holding such titles, notwithstanding a lack of such title or any
other title), each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles, notwithstanding a
lack of such title or any other title) of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (x) such Holder’s
failure to comply with the prospectus delivery requirements of the Securities
Act, or (y) in the case of an occurrence of an event of the type specified in
Section 3(d)(iii)-(vi), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 6(d) or (z) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading (i) to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished in writing by such Holder to the Company specifically
for inclusion in such Registration Statement or such Prospectus or (ii) to the
extent that such information relates to such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
or was not objected to in writing by such Holder expressly for use in a
Registration Statement (it being understood that each Holder has expressly
approved Annex A hereto for this purpose), such Prospectus or such form of

- 12 -



--------------------------------------------------------------------------------



 



Prospectus or in any amendment or supplement thereto. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the proceeds received by such Holder upon the sale of the Registrable
Securities giving rise to such indemnification obligation.
     (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have prejudiced
the Indemnifying Party.
     An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and counsel to such
Indemnified Party shall reasonably believe that a material conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of no
more than one separate counsel shall be at the expense of the Indemnifying
Party). The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
     Subject to the terms of this Agreement, all reasonable fees and expenses of
the Indemnified Party (including reasonable fees and expenses to the extent
incurred in connection with investigating or preparing to defend such Proceeding
in a manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days following written notice thereof to
the Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined to be not entitled to indemnification hereunder.

- 13 -



--------------------------------------------------------------------------------



 



     (d) Contribution. If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission, except in the case of fraud by
such Holder.
     The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
     6. Miscellaneous
     (a) Remedies. In the event of a breach by the Company or by a Holder, of
any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. The
Company and each Holder agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate.

- 14 -



--------------------------------------------------------------------------------



 



     (b) No Piggyback on Initial Registration Statement. Except as set forth on
Schedule 6(b) to this Agreement, no security holders (other than the Holders in
such capacity pursuant hereto) may include securities of the Company in the
initial Registration Statement other than the Registrable Securities.
     (c) Compliance. Each Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
in connection with sales of Registrable Securities pursuant to a Registration
Statement.
     (d) Discontinued Disposition. Each Holder agrees by its acquisition of
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(d), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company will use its reasonable best efforts to ensure that the use of the
Prospectus may be resumed as promptly as it practicable. The Company agrees and
acknowledges that any periods during which the Holder is required to discontinue
the disposition of Registrable Securities hereunder shall be subject to the
provisions of Section 2(b).
     (e) Piggy-Back Registrations. If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the stock option or other employee
benefit plans, then the Company shall send to each Holder a written notice of
such determination and, if within fifteen days after the date of such notice,
any such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights if such registration statement
relates to an underwritten public offering; provided, however, that, the Company
shall not be required to register any Registrable Securities pursuant to this
Section 6(e) that are eligible for resale pursuant to Rule 144(k) promulgated
under the Securities Act or that are the subject of a then effective
Registration Statement.
     (f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
at least sixty-six and two-thirds percent (66-2/3%) of the then outstanding
Registrable Securities; provided, however, that any modification or amendment of
this Agreement that is

- 15 -



--------------------------------------------------------------------------------



 



materially adverse to a Holder relative to any other Holder shall not be
effective without the consent of such adversely affected Holder. Notwithstanding
the foregoing, a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.
     (g) Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via electronic message or via
facsimile at the facsimile number set forth on the signature pages attached
hereto prior to 5:00 p.m. (Dallas, Texas time) on a Trading Day, and such
communication is electronically confirmed as received, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
electronic message or via facsimile at the facsimile number set forth on the
signature pages attached hereto on a day that is not a Trading Day or later than
5:00 p.m. (Dallas, Texas time) on any Trading Day, and such communication is
electronically confirmed as received, (c) the 2nd Trading Day following the date
of mailing, if such communication is sent by U.S. nationally recognized
overnight courier service and is confirmed as received by such courier service,
or (d) upon actual receipt by the party to whom such notice or communication is
required to be given. The address for such notices and communications shall be
as set forth on the signature pages attached hereto.
     (h) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
and shall inure to the benefit of each Holder. The Company may not assign its
rights or obligations hereunder without the prior written consent of all of the
Holders of the then-outstanding Registrable Securities except in the case of a
merger (or similar transaction) in which case the surviving entity shall succeed
to the rights and obligations of the Company. Each Holder may assign their
respective rights hereunder in the manner and to the Persons as permitted under
the Services Agreement; provided, however, that at least 10,000 shares (subject
to adjustment for splits, stock dividends, and recapitalizations) of the
Registrable Securities, are assigned to an assignee who seeks to assert
registration rights under this Agreement.
     (i) No Inconsistent Agreements. Except as set forth on Schedule 6(i),
neither the Company nor any of its Subsidiaries has entered, as of the date
hereof, nor shall the Company or any of its Subsidiaries, on or after the date
of this Agreement, enter into any agreement with respect to its securities, that
would have the effect of impairing the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof. Except as set forth
on Schedule 6(i), neither the Company nor any of its subsidiaries has previously
entered into any agreement granting any registration rights with respect to any
of its securities to any Person that have not been satisfied in full. Except as
set forth on Schedule 6(i), the Company hereby agrees that it will not grant
registration rights more favorable than the rights specified herein to any
subsequent

- 16 -



--------------------------------------------------------------------------------



 



holder of its securities without either offering the same rights to all Holders
or obtaining the written consent from Holders beneficially owning in the
aggregate at least 50.1% of the Registrable Securities.
     (j) Execution and Counterparts. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
     (k) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Texas, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, stockholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of
Dallas, Texas. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Dallas,
Texas for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or inconvenient venue
for such proceeding. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.
     (l) Cumulative Remedies. The remedies provided herein are cumulative and
not exclusive of any other remedies provided by law.
     (m) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth

- 17 -



--------------------------------------------------------------------------------



 



herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
     (n) Headings. The headings in this Agreement are for convenience only, do
not constitute a part of this Agreement, and shall not be deemed to limit or
affect any of the provisions hereof.
     (o) Independent Nature of Holders’ Obligations and Rights. The obligations
of each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.
     (p) Holder Cooperation. The Holders shall cooperate with the Company, as
reasonably requested by the Company, in connection with the preparation and
filing of any Registration Statement hereunder. The Company may require a Holder
to promptly furnish in writing to the Company such information as may be
required in connection with such registration including, without limitation, all
such information as may be requested by the Commission or the NASD or any state
securities commission and all such information regarding the Holder, the
Registrable Securities held by the Holder and the intended method of disposition
of the Registrable Securities. Each Holder agrees to provide such information
requested in connection with such registration within a reasonable time after
receiving such written request. The Company may exclude from such registration
the Registrable Securities of any such Holder who fails to furnish such
information within a reasonable time prior to the filing of each Registration
Statement, supplemented Prospectus and/or amended Registration Statement. Each
Holder shall be responsible for the delivery of the Prospectus to the Persons to
whom the Holder sells the Registrable Securities to the extent required by
applicable law. When selling Registrable Securities pursuant to any Registration
Statement, each Holder agrees to dispose of Registrable Securities in compliance
with the plan of distribution described in such Registration Statement and
otherwise in compliance with applicable federal and state securities laws.
     (q) Trading Restrictions. Each Holder hereby agrees that it shall not, to
the extent requested by the managing underwriter(s) of securities of the Company
in

- 18 -



--------------------------------------------------------------------------------



 



connection with any Underwritten Offering effected pursuant to this Agreement,
directly or indirectly sell, offer to sell (including without limitation any
short sale), grant any option or otherwise transfer or dispose of any
Registrable Securities or other shares of Common Stock of the Company or any
securities convertible into or exchangeable or exercisable for shares of Common
Stock of the Company then owned by such Holder for a period of 60 days following
such Underwritten Offering; provided, however, that the restrictions above shall
not apply to Registrable Securities being sold pursuant to such Underwritten
Offering or to any underwritten offering in which Registrable Securities or any
portion thereof are not included, except to the extent expressly required in
writing by the managing underwriter because of marketing considerations.  In
order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the stock certificates representing the securities
subject to this Section and to impose stop transfer instructions with respect to
applicable securities until the end of such period.
[Remainder of Page Intentionally Left Blank.
Signature Pages to Follow]

- 19 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

            PANDA ETHANOL, INC.
      By:   /s/ Darol Lindloff         Name:   Darol Lindloff        Title:  
Chief Executive Officer     

[SIGNATURE PAGE OF HOLDER FOLLOWS]

 



--------------------------------------------------------------------------------



 



Name of Holder: Panda Energy International, Inc.
Signature of Authorized Signatory of Holder:   /s/ Todd W.
Carter                    
Name of Authorized Signatory: Todd W. Carter
Title of Authorized Signatory: President

- 21 -



--------------------------------------------------------------------------------



 



ANNEX A
PANDA ETHANOL, INC.
Plan of Distribution
     Each Selling Stockholder (the “Selling Stockholders”) of the common stock
and any of their pledgees, donees, assignees, permitted transferees, and
successors-in-interest may, from time to time, sell any or all of their shares
of common stock on the [principal Trading Market] or any other stock exchange,
market or trading facility on which the shares are traded, in the
over-the-counter market, or in private transactions. These sales may be at fixed
prices, at prevailing market prices at the time of sale, at prices related to
the prevailing market price, at varying prices determined at the time of sale,
or at negotiated prices. A Selling Stockholder may use any one or more of the
following methods when selling shares:

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;     •   block trades in which the
broker-dealer will attempt to sell the shares as agent but may position and
resell a portion of the block as principal to facilitate the transaction;     •
  purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;     •   an exchange distribution in accordance with the rules of
the applicable exchange;     •   privately negotiated transactions;     •  
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;     •  
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;     •   through the
writing or settlement of options or other hedging transactions, whether through
an options exchange or otherwise;     •   a combination of any such methods of
sale; or     •   any other method permitted pursuant to applicable law.

     The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.
     The Selling Stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of

 



--------------------------------------------------------------------------------



 



common stock, from time to time, under this prospectus, or under an amendment to
this prospectus under Rule 424(b)(3) or other applicable provision of the
Securities Act amending the list of selling stockholders to include the pledgee,
transferee or other successors in interest as selling stockholders under this
prospectus. The selling stockholders also may transfer the shares of common
stock in other circumstances, in which case the transferees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.
     In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The Selling
Stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
     The Selling Stockholders and any underwriters, broker-dealers or agents
that are involved in selling the shares may be deemed to be “underwriters”
within the meaning of Section 2(11) the Securities Act in connection with such
sales. In such event, any discounts, concessions, or commissions received by
such underwriters, broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the common stock.
     Each of the Selling Stockholders reserves the right to accept and, together
with their agents from time to time, to reject, in whole or in part, any
proposed purchase of common stock to be made directly or through agents. [We
will not receive any of the proceeds from this offering.]
     The Company is required to pay certain fees and expenses incurred by the
Company incident to the registration of the shares. The Company has agreed to
indemnify the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act and state securities
laws.
     Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder. In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus. There is no underwriter or coordinating broker acting in
connection with the proposed sale of the resale shares by the Selling
Stockholders.
     We agreed to keep this prospectus effective until the earlier of (i) the
date on which the shares may be resold by the Selling Stockholders without
registration and without regard to any

- 23 -



--------------------------------------------------------------------------------



 



volume limitations by reason of Rule 144(k) under the Securities Act or any
other rule of similar effect or (ii) all of the shares have been sold pursuant
to this prospectus or Rule 144 under the Securities Act or any other rule of
similar effect. The resale shares will be sold only through registered or
licensed brokers or dealers if required under applicable state securities laws.
In addition, in certain states, the resale shares may not be sold unless they
have been registered or qualified for sale in the applicable state or an
exemption from the registration or qualification requirement is available and is
complied with.
     Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution. In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person. We will make copies of this prospectus available to the Selling
Stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act.
Acceptable Managing Underwriters:
Citigroup
Smith Barney
Bank of America Securities
Morgan Stanley
Friedman Billings
Bear Stearns
Credit Suisse First Boston
Goldman Sachs
Lehman Brothers
A.G. Edwards & Sons, Inc.
UBS
Wachovia Securities, Inc.

- 24 -



--------------------------------------------------------------------------------



 



ANNEX B
PANDA ETHANOL, INC.
Selling Stockholder Notice and Questionnaire
     The undersigned beneficial owner of shares (the “Registrable Securities”)
of common stock (the “Common Stock”), of Panda Ethanol, Inc. (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement,
dated as of [                                        ] (the “Registration Rights
Agreement”), among the Company and Panda Energy named therein. A copy of the
Registration Rights Agreement is available from the Company upon request at the
address set forth below. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.
     Certain legal consequences arise from being named as a selling stockholder
in the Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.
NOTICE
     The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.
QUESTIONNAIRE
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
1. Name.

  (a)   Full Legal Name of Selling Stockholder         [Panda Energy
International, Inc.]     (b)   Full Legal Name of Registered Holder (if not the
same as (a) above) through which Registrable Securities Listed in Item 3 below
are held:        
 



- 25 -



--------------------------------------------------------------------------------



 



  (c)   Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):         [Robert W. Carter]

2. Address for Notices to Selling Stockholder:
[4100 Spring Valley, Ste. 1001
Dallas, TX 75244
Telephone:972-980-7159
Fax:972-980-6815
Contact Person: Todd W. Carter]
3. Beneficial Ownership of Registrable Securities:

  (a)   Type and Number of Registrable Securities beneficially owned (not
including the Registrable Securities that are issuable pursuant to the Services
Agreement):        
 
       
 
       
 

4. Broker-Dealer Status:

  (a)   Are you a broker-dealer?

Yes o       No o

  (b)   If “yes” to Item 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company.

Yes o       No o

     Note:   If your answer to Item 4(b) is “no,” the Commission’s staff has
indicated that you should be identified as an underwriter in the Registration
Statement.

  (c)   Are you an affiliate of a broker-dealer?

Yes o       No o

  (d)   If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

- 26 -



--------------------------------------------------------------------------------



 



Yes o       No o

     Note:   If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

  (a)   Type and Amount of Other Securities beneficially owned by the Selling
Stockholder:        
 
       
 

6. Relationships with the Company:
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
State any exceptions here:
[Panda Energy International, Inc. owns approximately [ ]% of the outstanding
Common Stock of the Company prior to this transaction. Robert W. Carter is the
Chairman of the Board of both Panda Energy International, Inc. and of Panda
Ethanol, Inc. Todd W. Carter is a member of the Board of Directors of both Panda
Energy International, Inc. and Panda Ethanol, Inc.]
     The undersigned agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein that may occur subsequent to the
date hereof at any time while the Registration Statement remains effective.
     By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items 1 through 6 and the
inclusion of such information in the Registration Statement and the related
prospectus and any amendments or supplements thereto. The undersigned
understands that such information will be relied upon by the Company in
connection with the preparation or amendment of the Registration Statement and
the related prospectus.

- 27 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the undersigned, by authority duly given, has caused
this Notice and Questionnaire to be executed and delivered either in person or
by its duly authorized agent.

              Dated:                        Beneficial Owner: [PANDA ENERGY
INTERNATIONAL, INC.]
 
           
 
  By:        
 
           
 
      [Name: Todd W. Carter]    
 
      [Title: President]    

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
Panda Ethanol, Inc.
4100 Spring Valley, Suite 1001
Dallas, Texas 75244
Fax (972) 980-6815

- 28 -



--------------------------------------------------------------------------------



 



SCHEDULE 6(b)
     The Company has agreed to grant certain piggy-back registration rights to
the principal stockholder of Cirracor pursuant to the terms and conditions of a
registration rights agreement in the form attached as an exhibit to the Merger
Agreement.
     The Company has granted certain registration rights to certain parties
pursuant to the terms and conditions of that certain Registration Rights
Agreement dated June 7, 2006 among the Company, PEII, and the parties signatory
thereto (the “June 7, 2006 Registration Rights Agreement”); and, (ii) the terms
and conditions of that certain Registration Rights Agreement dated November 28,
2006 among the Company and the parties signatory thereto (the “November 28, 2006
Registration Rights Agreement”). Security holders that are parties to the
June 7, 2006 Registration Rights Agreement and the November 28, 2006
Registration Rights Agreement may include securities of the Company in the
initial Registration Statement to the extent permitted herein.

- 29 -



--------------------------------------------------------------------------------



 



SCHEDULE 6(i)
     The Company has entered into, and has agreed to grant certain registration
rights to the parties to, that certain Registration Rights Agreement dated
June 7, 2006 among the Company, PEII, and the parties signatory thereto (the
“June 7, 2006 Registration Rights Agreement”) that certain Registration Rights
Agreement dated November 28, 2006 among the Company and the parties signatory
thereto (the “November 28, 2006 Registration Rights Agreement”). The
registration rights under the June 7, 2006 Registration Rights Agreement and the
November 28, 2006 Registration Rights Agreement have not been satisfied in full.

- 30 -